Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159492-3
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  SAMANTHA LICHON,                                                                                    Richard H. Bernstein
          Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159492
                                                                   COA: 339972
                                                                   Oakland CC: 17-158919-CZ
  MICHAEL MORSE and MICHAEL J.
  MORSE, PC,
             Defendants-Appellants.
  _________________________________________/
  JORDAN SMITS,
           Plaintiff-Appellee,
  v                                                                SC: 159493
                                                                   COA: 341082
                                                                   Wayne CC: 17-008068-CZ
  MICHAEL MORSE and MICHAEL J.
  MORSE, PC,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 14, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the claims set forth in the plaintiffs’
  complaints are subject to arbitration. The time allowed for oral argument shall be 20
  minutes for each side. MCR 7.314(B)(1).

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2019
         d0911
                                                                              Clerk